Citation Nr: 1140308	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-16 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO.  

Of preliminary importance, the claims of service connection for tinnitus and a bilateral hearing loss were previously denied in an unappealed rating decision, dated in August 1988.  

The Veteran petitioned to reopen these claims in July 1991 and June 2006.  Although the RO adjudicated the claim on the merits in the April 2007 decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384  (Fed. Cir. 1996).  

The issue of service connection for bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the Veteran's claims of service connection for tinnitus and a bilateral hearing loss; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence submitted since the RO's August 1988 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims of service connection for tinnitus and for bilateral hearing loss.  

3.  As a recipient of the Combat Action Ribbon, as well as the Purple Heart Medal with one star, the Veteran is deemed to have engaged in combat with the enemy during his period of active service.  

4.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to tinnitus following his exposure to acoustic trauma in the form of a grenade explosion during service.  

5.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required in this case.  


Legal Criteria 

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis 

New and Material Evidence 

As noted, in a rating decision in August 1988, the RO denied the Veteran's claim of service connection for tinnitus.  He was notified in writing of this action and apprised of his appellate rights at that time.  

The Veteran filed a Notice of Disagreement (NOD) with the decision in September 1988, and a Statement of the Case (SOC) was issued by the RO in November 1988.  However, the Veteran failed to file a timely VA Form 9, Appeal to Board of Veterans' Appeals; hence, that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's August 1988 rating action included the Veteran's service treatment records, VA treatment records, and lay statements.  

In June 2006, the Veteran applied to reopen his claims for service connection.  The evidence added to the record since the August 1988 RO rating decision includes VA treatment records and lay statements.  

On review, the Board finds the lay assertions presented by the Veteran to provide more information concerning the circumstances surrounding the onset of the claimed tinnitus and hearing loss, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA treatment records are new and presented additional facts that were not been previously considered by the RO, to include evidence of a current disability.  

Moreover, the records are also material, in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  Therefore, this evidence is new and material and the claims are deemed reopened.  


Service Connection 

The Veteran contends that he sustained injury to his ears due to the exposure to artillery fire while serving in the Republic of Vietnam, which caused him to develop tinnitus and bilateral hearing loss.  

Specifically, the veteran asserts that he was exposed to harmful, loud noise after a grenade detonated near his right side, causing his right ear to bleed and causing him to lose his hearing for several days afterward.  

Significantly, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that he was awarded a Combat Action Ribbon and a Purple Heart Medal with one star for his service in the Republic of Vietnam, which denotes combat service.  

It must be noted that, as a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Ribbon and Purple Heart Medal denote combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

The Board further concedes that VA treatment records reveal findings of tinnitus.  

In this regard, a VA audiology consult, dated in January 2007, reflects that the Veteran reported a history of being exposed to artillery fire and a grenade explosion in service and experiencing frequent, non-localized tinnitus.  

Additionally, the Veteran filed his original claim of service connection for tinnitus in July 1988, and asserted, in written testimony, that he had experienced tinnitus since service.  

The Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Moreover, he is competent to describe experiencing tinnitus and bilateral hearing loss since being exposed to the grenade explosion in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds these assertions to be competent, credible, and probative in this case.  Specifically, the Veteran's written testimony that he has experienced tinnitus after being exposed to excessive noise levels incident to the detonation of a grenade near his right side while serving under combat conditions in the Republic of Vietnam is found to be highly credible.  

Additionally, the Board finds that the service records corroborate the nature of the Veteran's service, and support his assertions.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the Veteran's exposure to elevated noise levels in service.  

Overall, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

By extending the benefit of the doubt to the Veteran, service connection for tinnitus is warranted.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for tinnitus, the appeal to this extent is granted.  

Service connection for tinnitus is granted.  

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is granted and is subject to development as discussed hereinbelow.  



REMAND

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Notably, a February 1966 Report of Medical Examination for the purpose of entrance into service shows findings of audiometric test results that included:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
15
5
0
5
0

A March 1969 service treatment record reflects complaints of having an infected cut on the right ear for 3 days while at home, and findings of a small area of draining pus on the outer lining of the right ear and adenopathy in the upper right aural incision.  

An April 1969 service treatment record indicates that the Veteran returned to see the physician about an infection on the right ear.  

On a June 1969 Report of Medical Examination for the purpose of release from active duty, the examiner only performed a Whisper Test, which showed results of 15 out of 15 in both ears.  

More recently, on VA audiological evaluation in January 2007, air conduction testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
50
80
105
LEFT
35
25
25
60
60

Also on VA audiological evaluation in January 2007, bone conduction testing reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
80
80+
LEFT
20
10
30
65
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.  

Hence, the Veteran meets the standard for a VA disability due to impaired hearing set forth in 38 C.F.R. § 3.385 (2011).  

However, the Board notes that a nexus opinion is not currently of record, and finds that a VA examination is warranted to determine the nature and likely etiology of the claimed hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA audiology examination to determine the nature and likely etiology of the claimed hearing loss.  The Veteran's claims file must be reviewed by the examiner.  

The examiner should specifically take into account that the Veteran is confirmed to have engaged in combat with the enemy during his period of active service, and be made aware that, as a combat veteran, he is entitled to the application of 38 U.S.C.A. § 1154(b), which aids the combat veteran by relaxing the evidentiary requirements for determining what happened in service.  

All indicated tests should be performed and all findings should be reported in detail.  After examining the Veteran and reviewing the entire evidentiary record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current hearing loss disability is due noise exposure or another event of his active service including that in the Republic of Vietnam when he engaged in combat with the enemy.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and address the Veteran's lay assertions.  

2.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


